Luke, J.
1. A widow is entitled to a year’s support out of the estate of her deceased husband, notwithstanding the fact that he left a will giving to her a life-estate in all his property, real and personal. Kinard v. Clay, 138 Ga. 544 (75 S. E. 636).
2. The charge of the court when read in its entirety was full and fair and not subject to the criticisms urged. The evidence authorized the verdict, and it was not error to overrule the motion for a new trial.

Judgment on main till of exceptions affirmed; cross-till dismissed.


Wade, G. J., and Jenhins, J., concur.